QUINN, Associate Judge.
This is an appeal from a conviction for failing to yield the right of way to a pedestrian at a controlled intersection.
At the outset we consider the contention that the appeal should be dismissed as moot. Upon oral argument it was ascertained that appellant had served the ten-day sentence and paid the $250 fine imposed by the trial court.. We then set the , case for reargument to determine the mootness question. Compare Butler v. District of Columbia, D.C.App., 200 A.2d 86 (1964). After careful consideration we find that the mootness claim is invalid for the conviction will result in collateral legal consequences. Such consequences are the automatic assessment of points under the District of Columbia Traffic and Motor Vehicle Regulations,1 and the possible suspension of appellant’s operator’s permit. See Davis v. District of Columbia, D.C. Mun.App., 91 A.2d 14 (1952). Accordingly, we proceed to the merits of the appeal.
Appellant has advanced several arguments with respect to the sufficiency of the evidence to support the conviction and the conduct of the trial. We have reviewed the record and find that the conviction is supported by substantial evidence and that appellant was accorded a fair trial in all respects save one. At the close of the trial the court imposed the sentence of “$250.-00 and 90 days, in default of the fine an additional 90 days.” This was an illegal sentence for Code 1961, § 40-603 (g) provides that imprisonment shall not exceed ten days for the violation of any rule or regulation promulgated with regard to a traffic or motor vehicle offense. The trial judge recognized this error the next day and amended the sentence sua sponte to read “10 days and $250.00 or 90 days.” Appellant was not present, however, when the sentence was amended, nor was he given the right to make a statement in his own behalf. The failure to accord appellant these rights requires the case be remanded for resentencing. Green v. United States, 365 U.S. 301, 81 S.Ct. 653, 5 L.Ed. 2d 670 (1961); Gadsden v. United States, 96 U.S.App.D.C. 162, 223 F.2d 627 (1955); Hensley v. United States, D.C.Mun.App., 155 A.2d 77 (1959), affirmed, 108 U.S.App. D.C. 242, 281 F.2d 605 (1960); Cuozzo v. United States, 325 F.2d 274 (5th Cir. 1963); *877Rules 23 and 20(a) of the Criminal Rules of the Court of General Sessions.2
Judgment of conviction affirmed.
Case remanded for resentencing.

. Commissioners’ Order No. 296,973/1-1371A, dated December 30, 1952, as amended, Part Y, Traffic & Motor Yehicle Regulations of the District of Columbia, provides for the assessment of five points upon conviction for failing to yield tbe right of way to a pedestrian.


. Rules 23 and 20(a) are based on Fed.R. Crim.P. 43 and 32(a). While appellant has served the ten-day sentence, remand will not be futile for the trial court may "reconsider the $250 fine.